306 N.Y. 599 (1953)
In the Matter of Michael J. Barry, Appellant,
v.
John F. O'Connell et al., Individually and as Members of The State Liquor Authority, Respondents.
Court of Appeals of the State of New York.
Submitted October 13, 1953.
Decided October 22, 1953
Salvatore T. Gambino for motion.
Alvin McKinley Sylvester, Robert W. Corcoran and Emanuel D. Black opposed.
Motion for an order of substitution denied upon the ground that the proceeding did not survive the death of the applicant, Michael J. Barry, and appeal dismissed.